Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered April 30, 1994, which adjudicated respondent a juvenile delinquent upon his admission that he committed acts which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him in a limited secure facility with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
For the reasons stated in Matter of Deshone C. (207 AD2d 756, lv denied 85 NY2d 801), there is no merit to respondent’s contention that the petition was jurisdictionally defective. Placement in a limited secure facility was justified by evidence at the dispositional hearing of a history of truancy and behavioral and emotional problems, and a need for intense supervision and control that makes the home of respondent’s relatives an unsuitable alternative (see, Matter of Frank C., 211 AD2d 596). Concur — Rosenberger, J. P., Asch, Williams and Mazzarellli, JJ.